On Petition for Rehearing
PER CURIAM.
Counsel for appellee asserts our opinion does not clarify the question of whether the appellant Clerk and Ex-Officio Recorder of mortgages may erase a mortgage, the indebtedness of which is not evidenced by a note, upon presentation of evidence which operates a release of the mortgage or privilege to be erased. Certainly, it was not the intention of this court to hold that a recorded mortgage cannot be canceled. As can be observed in our decree the inscription and erasure of mortgages not evidenced by a note may include instruments by authentic or private acts which can be erased according to the manner prescribed in Articles 3374 and 3375, LSA-Civil Code.
The adequacy of proof sufficient to justify erasure is a matter to be determined bye the recorder of mortgages.